Citation Nr: 0824191	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for headaches, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which granted 
service connection for PTSD and assigned a 10 percent rating 
evaluation, effective April 8, 2005.  Thereafter, the veteran 
appealed with respect to the initially assigned rating.  
While his appeal was pending, in a rating decision issued in 
September 2006, the RO assigned a 30 percent rating, also 
effective April 8, 2005.  However, as this rating is still 
less than the maximum benefit available, the appeal is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in January 2007.  A transcript 
of the hearing is associated with the claims file.  At this 
hearing, a motion was made to advance the case on the docket.  
The motion was granted on February 20, 2007, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The veteran also filed a timely appeal with regard to denial 
of service connection for residuals of an appendectomy.  At 
his hearing, the veteran indicated that he wished to withdraw 
that claim.  This being the case, that issue is no longer 
before the Board.  

In his April 2005 statement, the veteran raised a claim for 
service-connection for benign tumor of the thymus and other 
strange illnesses as a result of exposure to a carbon 
tetrachloride spill while in service.  Additionally, the 
veteran's testimony, as well as the medical evidence, has 
raised a claim for service connection for hypertension, to 
include as secondary to service-connected PTSD.  These claims 
have not been adjudicated by the RO, and are, therefore, 
REFERRED to the RO for appropriate action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In March 2007, the Board remanded the case to the AOJ with 
instructions to request the veteran to authorize the release 
of records for Dr. Ira Stein, and then to request such 
records.  The AOJ failed to comply with this order.  The 
Board notes that in the April 2008 supplemental statement of 
the case, the AOJ indicates that the records dated from 1996 
to 2005 from Atlantic City Medical Center (ACMC) showing Dr. 
Stein as the referring/treating physician are already of 
record.  For this reason, apparently, the AOJ did not request 
records from this physician.

However, the Board observes that the records in question only 
list Dr. Stein as the family physician for the veteran, which 
appears to be information provided by the veteran to the ACMC 
for their records.  These records were for emergency room 
(ER) treatment, and, although Dr. Stein's December 2005 
statement reflects that he was aware of the veteran's ER 
visits, no records reflect that Dr. Stein was actually 
involved in the treatment received by the veteran at the 
ACMC.  Rather, each record identifies a physician other than 
Dr. Stein as the physician treating the veteran for that 
particular visit to the ACMC, to include ordering laboratory 
tests and assessing the veteran's complaints.  When the 
veteran completed the release form for Dr. Stein, he 
identified his address as a location different than ACMC, so 
clearly his practice is elsewhere. 

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds it necessary to remand this claim to obtain 
compliance with its March 2007 remand orders. 

Additionally, the veteran has authorized the release of 
records to VA for the records of Dr. Scott Callaghan, Dr. 
Raymond Schreyer, and Dr. Lawrence Schwartz.  Dr. Callaghan 
is a neurologist who examined the veteran specifically for 
his headaches.  Dr. Schreyer mentions the veteran's headaches 
when discussing his evaluation of the veteran's hypertension, 
and Dr. Schwartz mentions them when discussing the veteran's 
possible food allergy.  Thus, the Board determines that the 
records of these physicians are potentially relevant to the 
claim for service connection for headaches, and thus, should 
be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Since the authorization forms have 
expired, ask the veteran to again 
sign release forms so that VA can 
request his medical records from Dr. 
Ira Stein, Dr. Scott Callaghan, Dr. 
Raymond Schreyer, and Dr. Lawrence 
Schwartz. All requests and response, 
positive and negative, should be 
associated with the claims file.  If 
VA is unable to obtain these records, 
the RO/AMC should inform the veteran 
of the situation and invite him to 
submit the records himself.

2.	After completing the above actions 
and any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the 
veteran's claims should be 
readjudicated.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




